His Honor, CHARLES F. CLAIBORNE,
rendered the opinion and decree of the Court, as follows:
This is a suit for $811.20 for balance of attorney’s fees claimed by plaintiff for services rendered to the defendant in a number of cases mentioned in his petition. The claim is on a quantum meruit. The value fixed upon all the services is $1,495.00 subject to a credit of $684.00 paid in different amounts at different times without imputation of payment to any particular case, except one.
The defense is a general denial.
From a judgment against the plaintiff he has appealed.
We have read the testimony in the case and have made a critical examination of the records in which the legal services were rendered and we cannot say the Judge erred in his appreciation of the value of the services rendered by plaintiff'.
119 La., 236.
Judgment affirmed.